Citation Nr: 1644747	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2006 to August 2010, including service in the Southwest Asia theater of operations from June 6, 2009 to June 8, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim for service connection for OSA.

In submitting his substantive appeal (VA Form 9) in November 2012, the Veteran attached three lay statements reporting the onset of hypersomnolence and severe snoring in service.  Laypersons are competent to report on the features, symptoms, or their observations of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In the November 2012 statement authored by the Veteran, he reported chronic fatigue since service and being told by his significant other that he snores loudly.
He also stated that he injured his nose during the same March 2010 incident in which he injured his now service-connected left shoulder, and that since service, he has been diagnosed with a deviated left septum.  A post-service diagnosis of a deviated left septum is recorded in his August 2012 and May 2013 VA treatment records.

The Board also notes that the Veteran's service treatment records indicate additional nasal trauma in September 2006 when the Veteran's weapon backfired and hit him in the face.

In the November 2012 statement from B.W., who states that she has been living with the Veteran since August 2008, B.W. reported that upon the Veteran's return from Iraq in June 2010, she noticed that the Veteran was a restless sleeper, "opened his mouth a lot like he was trying to taste something," and often woke her up by snoring loudly.  B.W. reported that these problems did not exist prior to the Veteran's deployment to Iraq in 2009.

Lastly, in the November 2012 statement authored by W.L., the Veteran's roommate in Iraq, W.L. stated that the Veteran constantly snored in a "loud and obnoxious" manner after his left shoulder injury, and that he would often wake the Veteran up or check on him during the night to see if he was still breathing.  W.L. then noted that he occasionally found the Veteran asleep at work, and that the Veteran consistently appeared tired during the day and relied heavily on caffeinated beverages.

Because the Veteran submitted these lay statements after the June 2012 VA examination, the examiner could not have provided an opinion fully informed of the pertinent facts regarding the Veteran's onset of hypersomnolence and severe snoring in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand to obtain a new medical opinion which considers the evidence raised in the lay statements is appropriate.

As an additional matter, the Veteran has reported fatigue since his March 2010 left shoulder injury.  Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).

To qualify for compensation based on an undiagnosed illness under 38 C.F.R. § 3.317, a "Persian Gulf Veteran" is defined as "a veteran who served on active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War."  38 C.F.R. § 3.317(e) (2016).  The term "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The Veteran's  active duty service included service in Iraq from June 6, 2009 to June 8, 2010 and he thus qualifies as a "Persian Gulf Veteran."  Therefore, on remand, consideration must also be given to whether the Veteran is eligible for service connection for an undiagnosed illness under 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified as such.

2. Send the claims file to an appropriate VA clinician for review.  If the clinician determines a new examination is needed, one should be scheduled.

Following review of the claims file, the clinician should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's presently-diagnosed OSA had its onset in service or was otherwise related to service, to include 
lay reports of hypersomnolence and severe snoring during and after service as well an incident, treated in March 2010, during which the Veteran injured his left shoulder and his nose.  In this regard, the examiner should comment on the significance of the diagnosis of OSA less than two years after the Veteran's separation from service.

If the examiner determines that it is less likely than not that the OSA had its onset in service or is otherwise related to service, an appropriate VA clinician is asked to address each of the following questions:

(a) Please state whether the symptom of fatigue attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* November 2012 lay statement from the Veteran discussing a nasal problem caused by his service-connected shoulder injury, his diagnosis of a deviated septum, and reports of snoring and fatigue during and after service;

* November 2012 lay statement from B.W. describing the Veteran's snoring and restless sleeping;

* November 2012 lay statement from W.L. discussing the Veteran's snoring, fatigue, hypersomnolence, and reliance on caffeinated beverages during service;

* Service treatment records regarding the Veteran's left shoulder injury, first documented in March 2010;

* Service treatment records regarding nasal trauma in September 2006 after the Veteran's weapon backfired; and

* VA treatment records from August 2012 and May 2013  where the Veteran was diagnosed with a deviated left nasal septum.

Please note that diagnoses made prior to and since the date of claim filing (here, February 2012) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries; that he and other lay persons have indicated that he has experienced hypersomnolence and severe snoring in service; and that their reports must be taken into account in formulating the requested opinion.

3. After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

